Citation Nr: 0408913	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  98-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
hiatal hernia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain 
with a history of spondylolisthesis, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased rating for adhesive 
pericarditis status post pericardial window, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to March 
1967, and from February 1969 to February 1984.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the RO confirmed and continued 
a 30 percent rating for adhesive pericarditis status post 
pericardial window, a 20 percent evaluation for lumbosacral 
strain with a history of spondylolisthesis, and a 10 percent 
evaluation for duodenal ulcer/hiatal hernia..

In December 2000, the Board remanded this case to the RO for 
additional action.  

Although the representative raises the issue of entitlement 
to TDIU in the informal hearing presentation, the veteran has 
already been granted this benefit.  

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The veteran's duodenal ulcer with hiatal hernia is not 
moderate in severity or productive of considerable impairment 
of health.  


CONCLUSION OF LAW

The criteria for an increased rating for duodenal ulcer with 
hiatal hernia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Codes 7305-
7346 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In January and December 1997 
rating decisions, an increased rating for duodenal ulcer with 
hiatal hernia was denied.  Only after those rating decisions 
were promulgated did the RO provide notice to the veteran 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
Such notice was provided in March, June, and July 2003.  In 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(the Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that the 
Secretary failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")".  Id at 13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  In this case, the claim was received over 
5 years ago.

The Board does not believe that voiding the 1997 rating 
decisions is in this veteran's best interests.  Simply put, 
in this case, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing.  He was provided 
with notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004)  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence which would establish his claim.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  The veteran has been examined.  
These records satisfy 38 C.F.R. § 3.326.  VA has fulfilled 
its duty to assist.

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The veteran has sufficient notice of the 
type of information needed to support said claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to said issue on appeal.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
veteran.  Accordingly, appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Although the veteran's representative indicated that the 
veteran's most recent VA examination did not comply with the 
Board's remand instructions, the Board's remand instructions 
were to the effect that the veteran should be provided an 
examination which corresponds to the rating criteria.  This 
has been accomplished.  The Board did not instruct that the 
veteran be afforded an examination by a board-certified 
gastroenterologist.  The Board finds that the competent 
evidence contained in the claim file is adequate to rate the 
veteran's duodenal ulcer with hiatal hernia.  Such a 
specialized examination is not indicated here nor was it so 
ordered.  Thus, there has been no violation pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background

The veteran and his wife testified before the RO in 
July 1997.  The veteran indicated that he was still being 
treated for his gastrointestinal problems and the medication 
fairly well controlled the problem.  A change in his 
medication had brought upon vertigo and so he returned to his 
other medication.  He takes the medication twice a day.  He 
still has reflux.  In correspondence the veteran stated that 
the hiatal hernia caused persistent epigastric distress with 
regurgitation and pyrosis. 

VA Medical Center records from 1995 reveal that in September 
and December 1995, the veteran's abdomen was soft, nontender, 
liver was palpable, and bowel sounds were heard.  In January 
1996, the veteran underwent an abdominal ultrasound for 
evaluation of proteinuria.  Again in February and May 1996, 
the veteran's abdomen was soft, nontender, liver was 
palpable, and bowel sounds were heard.  

The veteran was afforded a VA examination in November 1996.  
An esophogram was conducted to rule-out esophagitis and 
gastroesophageal reflux disease.  The veteran had reported 
choking occasionally on liquids and solids.  The testing 
revealed a transiently present small sliding hiatal hernia 
without evidence of reflux.  There was evidence of tertiary 
contractions in the distal third of the esophagus that 
suggested that there was probably some occasional reflux.  
Other laboratory testing was normal.  His chest pain was said 
to be most likely due to the reflux as opposed to cardiac 
origins.

In October 2002, the veteran was afforded another VA 
examination.  At that time, the veteran reported that he had 
a feeling of choking in his throat and some dysphagia more 
with solids.  He had constant peri-chondral pain that went 
down the left side of his arm.  He claimed to lose cognitive 
functioning.  He reported some rectal bleeding when his ulcer 
was bleeding.  He stated that he had severe hemorrhoids.  The 
examiner stated that the veteran did not have reflux or 
regurgitation.  There was no nausea or vomiting.  It was 
noted that the veteran was taking Zantac.  There was no 
dilation.  His general state of health was fair.  His 
hemocrit was 44.4.  It was noted that the veteran had gained 
some weight secondary to Prednisone.  He had an upper 
gastrointestinal series with mild reflux.  The diagnosis was 
history of bleeding ulcer with hiatal hernia.  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113.

Although the veteran is service-connected for a duodenal 
ulcer and a hiatal hernia, a single evaluation is to be 
assigned under the diagnostic code which reflects the 
predominant disability picture.  38 U.S.C.A. §38 C.F.R. 
§ 4.114.  In this case, that disability is the hiatal hernia.  
Although elevation of the evaluation may be granted if 
warranted, such elevation is not appropriate in this case.

Duodenal ulcers are evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.114, Diagnostic Code 7305.  A mild 
ulcer, manifested by recurring symptoms once or twice yearly, 
warrants a 10 percent evaluation.  A moderate ulcer, 
manifested by recurring episodes of severe symptoms two or 
three times per year averaging 10 days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
rating.  A 40 percent rating is warranted where the ulcer is 
moderately severe and characterized by recurrent 
incapacitating episodes four or more times per year averaging 
10 days or more in duration, or by impairment of health 
manifested by anemia and weight loss.  The highest available 
schedular evaluation, 60 percent, is warranted where the 
ulcer is severe, symptoms only partially relieved by standard 
therapy, characterized by periodic vomiting, recurrent 
hematemesis, or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  

Hiatal hernias are evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.114, Diagnostic Code 7346.  
Diagnostic Code 7346 provides a 10 percent evaluation when 
the evidence shows two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

The Board observes that certain provisions of 38 C.F.R. § 
4.114 were revised, effective July 2, 2001.  None of the 
diagnostic codes applicable to this case have been changed.  
The provisions of 38 C.F.R. § 4.112, concerning weight loss, 
are potentially applicable to this issue and have been 
changed.  However, in this case no weight loss has been 
demonstrated.  In fact, the veteran has gained weight.  
Therefore, there is no change which is applicable to this 
case.  

In this case, as noted, the veteran's symptoms are consistent 
with a hiatal hernia rather than a duodenal ulcer.  The 
evidence of record shows no recurrence of the veteran's 
duodenal ulcer.  The veteran does not have vomiting, 
hematemesis, anemia, or weight loss, which has been related 
to his duodenal ulcer.  Although the veteran reported some 
melena, this was not noted on examination.  

Therefore, under Diagnostic Code 7346, in order for a higher 
rating to be warranted, symptoms such as persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, should 
be present.  

In this case, the veteran has dysphagia as well as arm pain.  
He has made complaints of heartburn.  Reflux has been shown 
in the past, although not on his last examination.  He does 
not have regurgitation.  The veteran's health was fair, but 
he has a myriad of medical problems in addition to his 
hernia.  His hiatal hernia does not cause considerable 
impairment of health because the symptoms are limited 
overall.  

As noted, the veteran maintains that he does have persistent 
epigastric distress with regurgitation and pyrosis.  He is 
competent to describe such symptoms.  However, on objective 
examination, the examiner specifically indicated that he did 
not have regurgitation and at that time, there was no reflux.  
Pyrosis was not noted.  The VA records dated prior to the 
examination consistently showed that the veteran's abdomen 
was soft, nontender, liver was palpable, and bowel sounds 
were heard.  There were no complaints of epigastric 
discomfort, regurgitation, and/or pyrosis nor was dysphagia 
shown.  Thus, although there are VA records spanning several 
years in which the veteran complained of having various 
medical problems, he did not complain of any of the 
aforementioned symptoms.  Thereafter, he did not complain of 
all symptoms on examination.  He reported dysphagia as well 
as arm pain, but did not complain of the other symptoms.  
This tends to show that the frequency and severity of his 
symptoms are not persistent, as he described.  Rather, the 
veteran's complaints of regurgitation, pyrosis, and 
persistent epigastric distress are not supported by the 
objective findings of physical examination or in the 
outpatient records.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  

In sum, while the Board finds the veteran competent to make 
complaints regarding his epigastric symptoms, his assertions 
regarding the frequency and extent of those symptoms are not 
competent in light of the contradictory record as shown by 
the objective evidence in this case.  

Accordingly, he does not meet the criteria for a rating in 
excess of 10 percent under any theory of entitlement.  In 
reaching this decision, the Board has considered the doctrine 
of doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disabilities now cause or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.


ORDER

An increased rating for duodenal ulcer, hiatal hernia is 
denied.  


REMAND

With regard to the claim of an increased rating for 
lumbosacral strain with a history of spondylolisthesis, VA's 
rating criteria pertaining to the spine was recently revised, 
effective September 26, 2003, which provides a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
veteran has not been notified of the revisions, his claim has 
not been considered pursuant to the revisions, and he has not 
been examined in conjunction with the revisions.  

In addition, with regard to his claim for an increased rating 
for adhesive pericarditis status post pericardial window, the 
veteran and his representative maintain that although the 
Board requested that the veteran be afforded a VA examination 
pursuant to the Board's February 2000 remand, this 
examination did not reflect the level of severity of the 
veteran's disability.  In April 2003 correspondence, the 
veteran indicated that the examiner inaccurately indicated 
that he was having difficulty with the testing due to back 
pain when it was actually due to chest pain related to his 
heart disability.  He further stated that due to his heart 
disability, he uses a cane, sometimes crutches, can only walk 
a hundred feet, and sometimes requires an electric scooter.  
He also has constant chest pain, fatigue, mental confusion, 
dizziness, weakness up and down his left side, vomiting, and 
loss of consciousness.  In the informal hearing presentation, 
it asserted that the VA examination was inadequate.  In light 
of VCAA and the contentions stated, the Board finds that the 
veteran should be afforded another VA examination 

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  

2.  VCAA should continue to be followed.  

3.  The veteran has not been notified of 
the revisions to VA's rating schedule to 
include a copy of the General Rating 
Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003.

4.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's lumbosacral spine disorder.  
All indicated tests should be completed.  

5.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's adhesive pericarditis status 
post pericardial window.  All indicated 
tests should be completed.  The examiner 
should conduct an examination consistent 
with the revised rating criteria for 
Diagnostic Code 7003, including cardiac 
workload assessment reported in METs with 
indicated onset of dyspnea, fatigue, 
angina, dizziness or syncope, and left 
ventricular ejection fraction findings.  
If any testing cannot be completed, the 
examiner should so state and indicate the 
reason(s) why.  The degree of impairment 
due to the service-connected disability 
must be identified.

6.  If upon completion of the requested 
actions, any claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures to 
include the issuance of a supplemental 
statement of the case which addresses the 
pertinent changes in the rating criteria 
for spine disorders.  Thereafter, the 
case should be returned after compliance 
with requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



